 

Exhibit 10.36

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of August 14, 2016, by and
between Alpine Immune Sciences, Inc., a Delaware corporation (“Company”), and
Dr. Stanford Peng, MD, an individual (“Executive”).  Each of Company and
Executive may be referred to individually as a “party” or collectively as the
“parties.”

WITNESSETH:

WHEREAS, the parties are entering into this Agreement in order to set forth the
terms and conditions under which the Executive shall be employed by Company.

AGREEMENT:

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

ARTICLE 1

EMPLOYMENT AND DUTIES

1.1Employment; Effective Date.  Executive’s employment with the Company shall
commence as of September 6, 2016 (the “Effective Date”).  Effective as of the
Effective Date, and continuing until the time set forth in Article 2 of this
Agreement, Executive’s employment by Company shall be subject to the terms and
conditions of this Agreement.

1.2Position.  From and after the Effective Date, Company shall employ Executive
as the Chief Medical Officer of Company, reporting to the CEO of Company.

1.3Duties and Services.  Executive agrees to serve Company as the Chief Medical
Officer, and to perform diligently and to the best of his abilities the duties
and services appertaining to such office, as well as such additional duties and
services appropriate to such office which the parties mutually may agree upon
from time to time.  Executive’s employment shall also be subject to the policies
maintained and established by Company that are of general applicability to
Company’s executive employees, as such policies may be amended from time to
time.

1.4Other Interests.  Executive agrees, during the period of his employment by
Company, to devote substantially all of his business time, energy and best
efforts to the business and affairs of Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of Company, except with the consent of the Company’s board
of directors (the “Board”), which consent shall not be unreasonably
withheld.  The foregoing notwithstanding, the parties recognize and agree that
Executive may engage in charitable and civic pursuits without the consent of the
Board, as long as Executive is not actively involved in the operation of such
businesses and such pursuits do not conflict with the business and affairs of
Company or its affiliates or interfere with Executive’s performance of his
duties hereunder, which shall be in the determination of the Board whose
approval shall not be unreasonably withheld.

1.5Duty of Loyalty.  Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of
Company.  In keeping with such duty, Executive

 

-1-

 

9050608_1.docx

--------------------------------------------------------------------------------

 

shall make full disclosure to Company of all business opportunities pertaining
to Company’s business and shall not appropriate for Executive’s own benefit
business opportunities concerning Company’s business.

ARTICLE 2

TERM AND TERMINATION OF EMPLOYMENT

2.1Term.  The initial term of employment under this Agreement (the “Initial
Term”) shall be for the period beginning on the Effective Date and ending on the
third (3rd) anniversary of the Effective Date, unless earlier terminated as
provided in paragraph 2.2.  The employment term hereunder shall automatically be
extended for successive one (1)-year periods commencing with the third (3rd)
anniversary of the Effective Date (“Extension Terms” and, collectively with the
Initial Term, the “Term”) unless earlier terminated in accordance with this
Agreement.

2.2Company’s Right to Terminate.  Notwithstanding the provisions of paragraph,
Company shall have the right to terminate Executive’s employment under this
Agreement for any of the following reasons:

(i)upon Executive’s death;

(ii)upon Executive’s disability, which shall mean Executive’s becoming
incapacitated by accident, sickness, or other circumstances which renders him
mentally or physically incapable of performing the duties and services required
of him hereunder for ninety (90) or more days (whether or not consecutive) out
of any consecutive one hundred eighty (180)-day period, unless any of the days
would constitute leave under the Family and Medical Leave Act;

(iii)for “Cause,” which shall mean Executive has (A) engaged in gross
negligence, gross incompetence or willful misconduct in the performance of the
duties required of him hereunder; (B) refused without proper reason to perform
the reasonable and lawful duties and reasonable and lawful responsibilities
required of him hereunder causing material injury to the Company or its
affiliates (monetarily or otherwise), and failed to cure such breach (in the
event that such breach is capable of being cured) within thirty (30) days
following written receipt of notice from the Company setting forth in reasonable
detail the nature of such breach; (C) materially breached any provision of this
Agreement and failed to cure such breach (in the event that such breach is
capable of being cured) within thirty (30) days following receipt of notice from
the Company setting forth in reasonable detail the nature of such breach; (D)
willfully engaged in conduct that is materially injurious to Company or its
affiliates (monetarily or otherwise); (E) committed an act of fraud,
embezzlement or willful breach of fiduciary duty to Company or an affiliate
(including the unauthorized disclosure of confidential or proprietary material
information of Company or an affiliate); or (F) been convicted of (or pleaded no
contest to) a crime involving fraud, dishonesty or moral turpitude or any
felony; or

(iv)at any time for any other reason, or for no reason whatsoever, in the sole
discretion of the Board.

2.3Executive’s Right to Terminate.  Notwithstanding the provisions of paragraph,
Executive shall have the right to terminate his employment under this Agreement
for any of the following reasons:

(i)for “Good Reason,” which shall mean, in connection with or based upon,
without Executive’s consent, (A) a material diminution in Executive’s Base
Salary (as defined below),

 

-2-

 

9050608_1.docx

--------------------------------------------------------------------------------

 

other than in connection with an across the board salary reduction or deferral
that applies proportionately to all employees of the Company in conjunction with
a capital shortfall; (B) a material diminution in Executive’s responsibilities,
duties or authority, including a diminution in Executive’s job title or
reporting relationship (provided that a change in the CEO shall not constitute a
diminution in reporting relationship); or (C) a material breach by Company of
any material provision of this Agreement; or

(ii)at any time for any other reason, or for no reason whatsoever, in the sole
discretion of Executive.

2.4Notice of Termination.  If Company desires to terminate Executive’s
employment hereunder at any time it shall do so by giving a thirty (30)-day
written notice to Executive that it has elected to terminate Executive’s
employment hereunder and stating the effective date and reason for such
termination, provided, however, that that no such action shall alter or amend
any other provisions hereof or rights arising hereunder; and provided, further,
however, that the Company may terminate Executive’s employment relationship with
the Company immediately upon written notice to Executive in the event the
Company terminates Executive’s employment for Cause and no cure period
applies.  If Executive desires to terminate his employment hereunder at any time
he shall do so by giving a thirty (30)-day written notice to Company that he has
elected to terminate his employment hereunder and stating the effective date and
reason for such termination, provided, however that no such action shall alter
or amend any other provisions hereof or rights arising hereunder.  In the case
of any notice by Executive of his intent to terminate his employment hereunder
for Good Reason, Executive shall provide Company with notice of the existence of
the condition(s) constituting the Good Reason within thirty (30) days after the
initial existence of such condition(s) and Company shall have thirty (30) days
following Executive’s provision of such notice to remedy such condition(s). If
Company remedies the condition(s) constituting the Good Reason within such
thirty (30)-day period, then Executive’s employment hereunder shall continue and
his notice of termination shall become void and of no further effect.  If
Company does not remedy the condition(s) constituting the Good Reason within
such thirty (30)-day period, Executive’s employment with Company shall terminate
on the date that is thirty-one (31) days following the date of Executive’s
notice of termination and Executive shall be entitled to receive the payments
and benefits described in paragraph 4.3.

2.5Deemed Resignations.  Unless otherwise agreed and approved by the Board, any
termination of Executive’s employment shall constitute an automatic resignation
of Executive as an officer of Company and each affiliate of Company, and if
applicable, an automatic resignation of Executive from the Board and from the
board of directors or similar governing body of any affiliate of Company, and an
automatic resignation from the board of directors or similar governing body of
any corporation, limited liability company or other entity in which Company or
any affiliate holds an equity interest and with respect to which board or
similar governing body Executive serves as Company’s or such affiliate’s
designee or other representative.

ARTICLE 3

COMPENSATION AND BENEFITS

3.1Base Salary.  During the Term, the Executive shall receive an initial base
salary at a rate of U.S. Three Hundred Seventy Five Thousand Dollars (U.S.
$375,000) per annum, and such salary shall be paid in accordance with the
customary payroll practices of the Company, subject to annual review by the
Board in its sole discretion (the “Base Salary”).

3.2Initial Stock Option Grant.  In connection with the commencement of
Executive’s employment relationship with the Company, the Company will recommend
that the Board grant

 

-3-

 

9050608_1.docx

--------------------------------------------------------------------------------

 

Executive an option (the “Option”) to purchase up to Three Hundred Twenty Five
Thousand (325,000) shares of the Company’s Common Stock (the “Common Stock”),
subject to approval of the Board of Directors and to the terms of the Company’s
2015 Stock Plan and Stock Option Agreement, with an exercise price per share
equal to the fair market value of the Common Stock on the date of grant (as
determined in good faith by the Board of Directors).  Unless otherwise
determined by the Board of Directors, the Option will vest as follows:

(i)Vesting Schedule.  One-fourth (1/4th) of the Option shall vest and become
exercisable on the twelve (12)-month anniversary of the Effective Date, and one
thirty-sixth (1/36th) of the remaining number of shares shall vest each month
thereafter, such that one hundred percent (100%) of the shares subject to the
Option shall be vested and exercisable as of the four (4) year anniversary of
the Effective Date.  Subject to the provisions of Section 3.2(ii) below,
continued vesting of the Option will stop on the date Executive’s employment or
consulting relationship with the Company is terminated.

(ii)Double Trigger Acceleration.  In the event of a Change of Control (as
defined below), if: (1) Executive is terminated without Cause by the Company or
the successor corporation or a parent or subsidiary of such successor
corporation of the Company (the “Successor Corporation”) within the ninety (90)
day period prior to the consummation of the Change of Control transaction or
within twelve (12) months following consummation of the Change of Control
transaction; or (2) Executive terminates his or her employment or consulting
relationship with the Company or the Successor Corporation, each as applicable,
for Good Reason within the ninety (90) day period prior to the consummation of
the Change of Control transaction or within twelve (12) months following
consummation of the transaction, then the Option or any cancelled, assumed, or
substituted Option held by Executive in lieu of the Option at the time of
Executive’s termination shall become fully accelerated and fully vested
immediately prior to the effective date of termination.  As used herein, “Change
of Control” shall mean a sale of all or substantially all of the Company’s
assets, or any stock sale, merger, or consolidation of the Company with or into
another corporation or business entity other than a stock sale, merger, or
consolidation in which the holders of more than fifty percent (50%) of the
shares of capital stock of the Company outstanding immediately prior to such
transaction continue to hold (either by the voting securities remaining
outstanding or by their being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company, or such surviving entity, outstanding
immediately after such transaction; provided, however, that a bona fide equity
financing by the Company will not be deemed to be a Change of Control.

3.3Subsequent Grants.  Subject to the discretion of the Board of Directors,
Executive shall be eligible to receive future grants of stock options or
purchase rights from time to time in the future, on such terms and subject to
such conditions as the Board shall determine as of the date of any such grant.

3.4Benefit Plan Eligibility.  Executive shall be entitled to: (i) participate in
the Company’s healthcare coverage plan and 401(k) or similar retirement plan;
and (ii) receive paid vacation and sick leave, with levels to be determined by
the Company’s Board (or, if established, the Compensation Committee), all upon
the same terms as such benefits are made available to other senior executives of
the Company.

3.5Reimbursement of Expenses.  Executive shall be entitled to payment or
reimbursement of all reasonable, ordinary, and necessary business expenses
incurred by Executive in the performance of his responsibilities and the
promotion of the Company’s business, including but not limited to professional
expenses such as memberships and medical licensing, provided that those expenses
are

 

-4-

 

9050608_1.docx

--------------------------------------------------------------------------------

 

consistent with Company policy and limits.  Executive shall submit to the
Company periodic statements of all expenses so incurred.  Subject to such
reviews as the Company may deem necessary, the Company shall reimburse Executive
the full amount of any such expenses advanced by him in the ordinary course of
business.

ARTICLE 4

EFFECT OF TERMINATION ON COMPENSATION

4.1In General.  Upon a termination of Executive’s employment for any reason, the
Executive (or the Executive’s estate) shall be entitled to receive the sum of
Executive’s Base Salary through the date of termination not theretofore paid;
any unpaid expense reimbursements owed to the Executive under paragraph 3.5; and
any amount arising from Executive’s participation in, or benefits under, any
employee benefit plans, programs or arrangements under paragraph 3.4 (including
without limitation, any disability or life insurance benefit plans, programs or
arrangements), which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements.  Except as
otherwise provided in this Article 4, all of Executive’s rights to salary,
fringe benefits and other compensation hereunder shall cease upon such date of
termination, other than those expressly required under applicable law.

4.2Termination by Company.  If Executive’s employment hereunder shall be
terminated by Company at any time for reasons other than those provided in
Sections 2.2(i), (ii), or (iii), then Company shall: (a) provide Executive with
a cash payment equal to one-fourth (1/4th) of Executive’s Base Salary at the
rate in effect under paragraph 3.1 on the date of such termination; (b) provide
for the participation of Executive and/or his dependents, as applicable, in the
Company’s medical and dental benefits in which they are enrolled at the time of
such termination for a period of three (3) months following the termination date
of Executive’s employment, at Company’s expense, to the extent that such
continuation is permitted at the time of such termination under the terms of
such Company benefit plans and insurance arrangements, and if such continuation
is not permitted then Company shall reimburse Executive for the cost of
Executive procuring the same or substantially similar benefits himself, unless
Executive is otherwise eligible to receive benefit coverage of a roughly
equivalent nature by virtue of his employment with any subsequent employer; and
(c) accelerate the vesting of Executive’s Option by a period of twelve (12)
months, provided Executive agrees to remain reasonably available to consult with
the Company, on an as needed as requested basis, for a period of twelve (12)
months, on any issues reasonably requested by Company. Subject to paragraph 4.4,
any cash payment due to Executive in accordance with this section shall be paid
to Executive in three equal monthly installments over the three month period
following the date of Executive’s termination of employment with Company.

4.3Termination by Executive. If Executive’s employment hereunder shall be
terminated by Executive for Good Reason, then Company shall: (a) provide
Executive with a cash payment equal to one-fourth (1/4th) Executive’s Base
Salary at the rate in effect under paragraph 3.1 on the date of such
termination; (b) provide for the participation of Executive and/or his
dependents, as applicable, in the Company’s medical and dental benefits in which
they are enrolled at the time of such termination for a period of three (3)
months following the termination date of Executive’s employment, at Company’s
expense, to the extent that such continuation is permitted at the time of such
termination under the terms of such Company benefit plans and insurance
arrangements, and if such continuation is not permitted then Company shall
reimburse Executive for the cost of Executive procuring the same or
substantially similar benefits himself, unless Executive is otherwise eligible
to receive benefit coverage of a roughly equivalent nature by virtue of his
employment with any subsequent employer; and (c) accelerate the vesting of
Executive’s Option by a period of twelve (12) months, provided Executive agrees
to remain reasonably available to consult with the Company, on an as needed as
requested basis, for a period of

 

-5-

 

9050608_1.docx

--------------------------------------------------------------------------------

 

twelve (12) months, on any issues reasonably requested by Company. Subject to
paragraph 4.4, any cash payment due to Executive in accordance with this section
shall be paid to Executive in three equal monthly installments over the three
month period following the date of Executive’s termination of employment with
Company.

4.4Release and Full Settlement. Anything to the contrary herein notwithstanding,
as a condition to the receipt of the additional termination payments and
benefits under paragraph 4.2 or 4.3 hereof, as applicable, Executive shall first
execute a release, in the form established by the Board, releasing the Board,
Company, and Company’s parent corporation, subsidiaries, affiliates, and their
respective shareholders, owners, partners, officers, directors, employees,
attorneys and agents from any and all claims and from any and all causes of
action of any kind or character including, but not limited to, all claims or
causes of action arising out of Executive’s employment with Company or its
affiliates or the termination of such employment, but excluding all claims to
vested benefits and payments Executive may have under any compensation or
benefit plan, program or arrangement, including this Agreement. Executive shall
provide such release no later than thirty (30) days after the date of his
termination of employment with Company and, as a condition to Company’s
obligation to provide the additional termination payments and benefits in
accordance with paragraphs 4.2 and 4.3, Executive shall not revoke such release.
The performance of Company’s obligations hereunder and the receipt of any
termination payments and benefits provided under paragraphs 4.2 and 4.3 shall
constitute full settlement of all such claims and causes of action, subject to
the limitations set forth above.

4.5Liquidated Damages.  In light of the difficulties in estimating the damages
for an early termination of Executive’s employment under this Agreement, Company
and Executive hereby agree that the payments and benefits, if any, to be
received by Executive pursuant to this Article 4 shall be received by Executive
as liquidated damages.

4.6Section 409A Matters.  Notwithstanding any provision in this Agreement to the
contrary, if Executive is a specified employee (within the meaning of Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”),
and applicable administrative guidance thereunder and determined in accordance
with any method selected by Company that is permitted under the regulations
issued under Section 409A of the Code), and the payment of any amount or benefit
under this Agreement to or on behalf of Executive would be subject to additional
taxes and interest under Section 409A of the Code because the timing of such
payment is not delayed as provided in Section 409A(a)(2)(B)(i) of the Code and
the regulations thereunder, then any such payment or benefit that Executive
would otherwise be entitled to during the first six (6) months following the
date of Executive’s separation from service (within the meaning of Section
409A(a)(2)(A)(i) of the Code and applicable administrative guidance thereunder)
shall be accumulated and paid or provided, as applicable, on the date that is
six (6) months after Executive’s separation from service (or if such date does
not fall on a business day of Company, the next following business day of
Company), or such earlier date upon which such amount can be paid or provided
under Section 409A of the Code without being subject to such additional taxes
and interest; provided, however, that Executive shall be entitled to receive the
maximum amount permissible under Section 409A of the Code and the applicable
administrative guidance thereunder during the six-month period following his
separation from service that will not result in the imposition of any additional
tax or penalties on such amount. For all purposes of this Agreement, Executive
shall be considered to have terminated employment with Company when Executive
incurs a “separation from service” with Company within the meaning of Section
409A(a)(2)(A)(i) of the Code and the applicable administrative guidance issued
thereunder. To the extent that any reimbursements pursuant to this Agreement are
taxable to the Executive, any reimbursement payment due to the Executive
pursuant to such provision shall be paid to the Executive on or before the last
day of the Executive’s taxable year following the taxable year in which the
related expense was incurred. The Executive agrees to provide

 

-6-

 

9050608_1.docx

--------------------------------------------------------------------------------

 

prompt notice to the Company of any such expenses (and any other documentation
that the Company may reasonably require to substantiate such expenses) in order
to facilitate the Company’s timely reimbursement of the same. The reimbursements
and benefits pursuant to this Agreement are not subject to liquidation or
exchange for another benefit and the amount of such reimbursements and benefits
that the Executive receives in one taxable year shall not affect the amount of
such reimbursements or benefits that the Executive receives in any other taxable
year. To the extent that Section 409A of the Code is applicable to this
Agreement, the provisions of this Agreement shall be interpreted as necessary to
comply with such section and the applicable administrative guidance issued
thereunder.

4.7Other Benefits.  This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s Base Salary, initial stock
option grant, benefits, and certain perquisites of employment.  Except as
expressly provided herein, Executive’s rights and obligations both during the
term of his employment and thereafter with respect to his direct and indirect
ownership rights in Company, and other benefits under the plans and programs
maintained by Company, shall be governed by the separate agreements, plans and
the other documents and instruments governing such matters.

ARTICLE 5

PROTECTION OF CONFIDENTIAL INFORMATION

5.1PIIA. Executive acknowledges and agrees that all compensation paid to
Executive by the Company pursuant to this Agreement is conditioned upon
Executive signing a Proprietary Information and Inventions Agreement in the form
attached hereto as Exhibit A, which is incorporated herein by this reference.
Executive hereby covenants to abide by the terms and conditions of the PIIA,
including, but not limited to, the assignment of inventions and confidentiality
provisions of the PIIA.

5.2Remedies.  Executive acknowledges that money damages would not be sufficient
remedy for any breach of this Article 5 by Executive, and Company or its
affiliates shall be entitled to enforce the provisions of this Article 5 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach.
Such remedies shall not be deemed the exclusive remedies for a breach of this
Article 5 but shall be in addition to all remedies available at law or in
equity, including the recovery of damages from Executive and his agents.

ARTICLE 6

NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS

6.1Non-Competition and Non-Solicitation Obligations.  As part of the
consideration for the compensation and benefits to be paid to Executive
hereunder; to protect the trade secrets and confidential information of Company
that have been or will in the future be disclosed or entrusted to Executive, the
business good will of Company and its affiliates that has been and will in the
future be developed in Executive, or the business opportunities that have been
and will in the future be disclosed or entrusted to Executive by Company and its
affiliates; Company and Executive agree to the following provisions:

(i)Executive hereby agrees that during the term of his direct or indirect
employment or consulting relationship with the Company (as the case may be), and
for a period of twelve (12) months following the termination of his employment
or consulting relationship with the Company (as the case may be) for any reason,
Executive shall not directly or indirectly solicit, induce, recruit, hire or
encourage any of the Company’s employees or consultants to terminate their
relationship with the Company, or attempt any of the foregoing, either for
himself or any other person or entity. For a period of twelve (12) months
following termination of Executive’s employment or consulting relationship with
the Company (as the case may be) for any reason,

 

-7-

 

9050608_1.docx

--------------------------------------------------------------------------------

 

Executive hereby covenants not to solicit any licensor to or customer of the
Company or licensee of the Company’s products, that are known to him with
respect to any business, products or services that are competitive to the
products or services offered by the Company or under development as of the date
of termination of his relationship with the Company. In the event that
Executive’s employment with the Company is terminated by the Company without
Cause or if Executive resigns for Good Reason, then the twelve (12) month
periods referenced above in this section shall each be reduced to six (6)
months.

(ii)Executive hereby agrees that during the term of his direct or indirect
employment or consulting relationship with the Company (as the case may be) and
for twelve (12) months following the termination of his employment or consulting
relationship with the Company (as the case may be) for any reason, he will not,
without the Company’s prior written consent, directly or indirectly work on any
products or services that are competitive with products or services (a) being
commercially developed or exploited by the Company during his employment or
consultancy with the Company (as the case may be) and (b) on which he worked or
about which he learned Proprietary Information (as defined in the PIIA) during
his employment or consultancy with the Company (as the case may be). In the
event that Executive’s employment with the Company is terminated by the Company
without Cause or if Executive resigns for Good Reason, then the twelve (12)
month period referenced above in this section shall be reduced to six (6)
months.

6.2Enforcement and Remedies. Executive acknowledges that money damages would not
be sufficient remedy for any breach of this Article 6 by Executive, and Company
shall be entitled to enforce the provisions of this Article 6 by terminating any
payments then owing to Executive under this Agreement and/or to specific
performance and injunctive relief as remedies for such breach. Such remedies
shall not be deemed the exclusive remedies for a breach of this Article 6, but
shall be in addition to all remedies available at law or in equity to Company,
including, without limitation, the recovery of damages from Executive and
Executive’s agents involved in such breach and remedies available to Company
pursuant to other agreements with Executive.

6.3Reformation. It is expressly understood and agreed that Company and Executive
consider the restrictions contained in this Article 6 to be reasonable and
necessary to protect the proprietary information of Company and its affiliates.
Nevertheless, if any of the aforesaid restrictions are found by a court having
jurisdiction to be unreasonable, or overly broad as to geographic area or time,
or otherwise unenforceable, the parties intend for the restrictions therein set
forth to be modified by such courts so as to be reasonable and enforceable and,
as so modified by the court, to be fully enforced.

ARTICLE 7

NONDISPARAGEMENT

Executive agrees not to disparage the Company, any of its products or practices,
or any of its directors, officers, employees, agents, representatives,
stockholders or affiliates, either orally or in writing, at any time and the
Company and its Affiliates shall not and shall instruct members of the Board and
executive officers of the Company not to disparage the Executive, either orally
or in writing, at any time; provided, that, either party may confer in
confidence with its legal representatives and make truthful statements as
required by law or as required by any applicable rules of professional conduct.

 

-8-

 

9050608_1.docx

--------------------------------------------------------------------------------

 

ARTICLE 8

MISCELLANEOUS

8.1Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

To the Company:

 

Alpine Immune Sciences, Inc.

 

 

Stewart St., Ste. 1503

 

 

Seattle, WA 98101

 

 

 

With copy to:

 

Van Katzman

 

 

Ascent Law Partners, LLP

 

 

719 Second Ave, Ste. 1150

 

 

Seattle, WA 98104

 

 

 

To Executive:

 

Dr. Stanford Peng, MD

 

 

33rd Ave. NE

 

 

Seattle, WA 98115

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

8.2Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by the laws of the State of Washington.

8.3No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

8.4Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

8.5Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.

8.6Withholding of Taxes and Other Employee Deductions. Company may withhold from
any benefits and payments made pursuant to this Agreement or otherwise all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to Company’s employees generally.

8.7Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

-9-

 

9050608_1.docx

--------------------------------------------------------------------------------

 

8.8Affiliate.  As used in this Agreement, the term “affiliate” shall mean any
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, Company.

8.9Assignment. This Agreement shall be binding upon and inure to the benefit of
Company and any successor of Company, by merger or otherwise. This Agreement
shall also be binding and inure to the benefit of Executive and his heirs.
Except as provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.

8.10Term. This Agreement has a term co-extensive with the term of employment
provided in Article 2. Termination shall not affect any right or obligation of
any party which is accrued or vested prior to such termination. The provisions
of paragraphs 2.5, 4.4 to 4.7 and Articles 5, 6, 7 and 8 shall survive any
termination of this Agreement.

8.11Entire Agreement. This Agreement, the PIIA, the 2015 Stock Plan, and the
Stock Option Agreement will constitute the entire agreement of the parties with
regard to the subject matter hereof, and will contain all the covenants,
promises, representations, warranties and agreements between the parties with
respect to employment of Executive by Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are as of
the Effective Date superseded by this Agreement and null and void and of no
further force and effect. Any modification of this Agreement will be effective
only if it is in writing and signed by the party to be charged.

8.12Liability Insurance. Company may maintain a directors’ and officers’
insurance liability policy throughout the term of this Agreement and may provide
Executive with coverage under such policy consistent with those provided to
other Company directors and officers.

8.13Arbitration.

(i)Company and Executive agree to submit to final and binding arbitration any
and all disputes or disagreements concerning the interpretation or application
of this Agreement, the termination of this Agreement, or any other aspect of the
Executive’s employment relationship with Company. Any such dispute or
disagreement will be resolved by arbitration in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association before a single arbitrator. Arbitration will take place in Seattle,
Washington, unless the parties mutually agree to a different location. Company
and Executive agree that the decision of the arbitrator will be final and
binding on both parties. Any court having jurisdiction may enter a judgment upon
the award rendered by the arbitrator. The costs of the proceedings shall be
borne equally by the parties unless the arbitrator orders otherwise.

(ii)Notwithstanding the provisions of paragraph 8.13(i), Company may, if it so
chooses, bring an action in any court of competent jurisdiction for temporary or
preliminary injunctive relief to enforce Executive’s obligations under Articles
5 (including the PIIA), 6 or 7 hereof, pending a decision by the arbitrator in
accordance with paragraph 8.13(i).

[Signature page follows.]




 

-10-

 

9050608_1.docx

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

EXECUTIVE:

 

COMPANY:

DR. STANFORD PENG, MD,

an individual

 

ALPINE IMMUNE SCIENCES, INC.,

a Delaware corporation

 

 

 

By:

 

/s/ Dr. Stanford Peng, MD

 

By:

 

/s/ David D. Miller

Name:

 

Dr. Stanford Peng, MD

 

Name:

 

David D. Miller

 

 

Its:

 

Director of Operations

 

 

 

-11-

 

9050608_1.docx

--------------------------------------------------------------------------------

 

EXHIBIT A

PIIA

9050608_1.docx